DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 11/02/2021 are acknowledged.
Claims 2, 4-9 and 11-13 are pending. 


3. Instant claims have been rejected under 35 U.S.C. 112(a) as failing to provide a sufficient enabling description for a method for treating inflammation comprising administering an anti-CTLA-4 antibody, anti-PD-1 antibody, or anti-PDL-1 antibody (section 8 of the previous office action, dated 08/06/2021).

Upon reconsideration in view of applicant’s arguments, the Declaration by Dr. Tetsuji Okuno, and the evidence presented therein, the rejection is withdrawn.



4. The following is a quotation of 35 U.S.C. 112(d): 
REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. Claim 9 is rejected under 35 U.S.C. 112(d) or as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 9 depends on claim 8 which is limited to inflammation vasculature, whereas claim 9 encompasses tumor vasculature.  Therefore, dependent claim 9 may 

Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. Claims 2, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bao et al. (US 20170182003; of record) as evidenced by Ma et al. (2016; see entire document); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 20170182003) in view of Ma et al. (2016).

Bao teaches a method of cancer therapy comprising administration of an anti-CTLA4, anti-PDL1 or anti-PD1 antibody to an artery supplying the tumor (e.g. [0072]).

The claims have been amended to exclude cancer patients from the subject population treated by the claimed method, thereby obviating the grounds of rejection set forth in section 11 of the previous office action against claims 8, 9 and 11.

However, the amendment is ineffective to overcome the rejection of record against claims 2, 4, and 7, because many tumors are accompanied by inflammation (as reviewed by Ma), and so inflamed tumors are inherently present among tumors treatable by Bao’s method.

Furthermore, inflamed tumors are generally more sensitive to immune checkpoint therapy, which was known to those skilled in the art before the effective filing date of the claimed invention.  

For example, Ma reviews that PD-L1 overexpression in tumor specimens is the most commonly used biomarker for selecting patients who are likely to respond to treatments with anti-PD-1 or anti-PD-L1 antibodies (e.g. p. 16).  PD-L1 overexpression is induced by inflammatory cytokines on either tumor cells or immune cells (myeloid suppressor cells, dendritic cell, macrophage, and lymphocytes) in the tumor microenvironment as adaptive resistance (e.g. p. 3, and Fig. 1, right).  Cell surface expression of PD-L1 is upregulated on both tumor cells and other cell types in response to type I or type II interferons, radiation, or chemotherapy (e.g. p. 3).  Pro-inflammatory cytokines secreted by the tumor microenvironment also upregulate the expression of PD-1 on tumor-infiltrating lymphocytes (e.g. p. 16).

Armed with this knowledge, a person of ordinary skill in the art before the effective filing date of the claimed invention would have had both motivation and 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



8. Claims 2, 4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markovic et al. (US 20200308294; of record) as evidenced by Ma et al. (2016; see entire document); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Markovic et al. (US 20200308294) in view of Ma et al. (2016).

As noted in section 12 of the previous office action, Markovic teaches and claims a method of treating cancer by administering a subtherapeutic amount of an anti-PD-L1 antibody, and nanoparticle complexes which comprise the same antibody and a therapeutic agent such as methotrexate, which is an anti-inflammatory agent (e.g. claims 35, 41, 45 and 47).  Markovic further teaches that the nanoparticles can be directly delivered to the tumor via an intra-arterial cannula (e.g. [0306]), i.e. a microcatheter.  

The rejection of record applies to claims 2, 4 and 6-7, as presently amended, for the same reasons as presented in section 7 above, which is incorporated by reference herein as if reiterated in full.

Likewise, claims 2, 4 and 6-7 are also obvious over Markovic in view of Ma, again for the same reasons as presented in section 7 above.



s 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (US 20170182003) or Markovic et al. (US 20200308294), each in view of Ma et al. (2016), and further in view of either Maker et al. (2005; of record) or TecentriqTM Package Insert (2016; of record),

As described in sections 7 and 8 above, Bao and Markovic teach treating tumors by administering anti-CTLA4 or anti-PD-L1 antibodies to an artery supplying the tumor, and Ma provides evidence that many tumors are accompanied by inflammation, and that inflamed tumors are more sensitive to immune checkpoint therapy.

As described in section 14 of the previous office action (incorporated by reference herein), Maker teaches that treating cancer patients with an anti-CTLA4 antibody at a dose of 0.3 mg/kg (e.g. p. 1006), which corresponds to 24 mg, produces objective responses with minimal toxicity, and therefore a skilled artisan would have chosen this or a similar dose in practicing Bao’s method. 

As described in section 15 of the previous office action (incorporated by reference herein), Markovic teaches administering a subtherapeutic amount of an anti-PD-L1 antibody which is about 1/20 of the therapeutic dose (e.g. claim 40).  According to the Tecentriq Package Insert, a therapeutic dose of anti-PD-L1 antibody atezolizumab (TecentriqTM) is 1200 mg (p. 1), 1/20 of which is 60 mg, i.e. not significantly different from the recited range of 1 to 50 mg.



10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11. Claims 2 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15-16 of copending application USSN 16/328348, published as US 20210283060.



The latter are directed to a method of treating inflammatory diseases comprising administering a nano-sized blood flow decreasing agent for blood vessels at the inflammation site, wherein the active ingredient comprises an immune checkpoint inhibitor (claims 11 and 15-16).  A skilled artisan would at once envisage the checkpoint inhibitors recited in instant claims 1 and 8, which list most if not all of the best-known checkpoint inhibitors.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


12. The following prior art is cited of record but not presently relied upon.
The references describe inflammatory processes in tumors in relation to anti-checkpoint therapy:

Lipson et al. (2013) PD-L1 Expression in the Merkel Cell Carcinoma Microenvironment: Association with Inflammation, Merkel Cell Polyomavirus, and Overall Survival.

Lou et al. (2016) Epithelial–Mesenchymal Transition Is Associated with a Distinct Tumor Microenvironment Including Elevation of Inflammatory Signals and Multiple Immune Checkpoints in Lung Adenocarcinoma.

Mischinger et al. (2015) Inflammation and Cancer: What Can We Therapeutically Expect from Checkpoint Inhibitors?

‑dioxygenase pathways of pathogenic inflammation and immune escape in cancer.

Remon et al. (2016) Predictive biomarkers for programmed death-1/programmed death ligand immune checkpoint inhibitors in nonsmall cell lung cancer.

Taube et al. (2012) Colocalization of Inflammatory Response with B7-H1 Expression in Human Melanocytic Lesions Supports an Adaptive Resistance Mechanism of Immune Escape.

Wang et al. (2015) Immunosuppression associated with chronic inflammation in the tumor microenvironment.


13. Conclusion: claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644